DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-19, 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-6, 8-12, 14 and 21-28; prior art fails to disclose or suggest, inter  alia, an apparatus comprising: control a flow of current through the primary  winding to produce an output voltage at the secondary winding; and control current through the auxiliary winding in response to a detected zero crossing event associated with the monitored resonant voltage, the control of the current through the auxiliary winding controlling magnetization of the primary winding.
Claim 7; Claims 15-19; prior art fails to disclose or suggest, inter alia, an apparatus comprising: control the flow of current through the primary winding controlled via a first switch disposed in series with the primary winding; control magnetization of the primary winding with respect to a detected a-zero crossing event associated with the monitored resonant voltage, the monitored resonant voltage generated by a first auxiliary winding magnetically coupled to the primary winding; and wherein the controller is further operative to control the flow of current through the primary winding at a valley magnitude of the monitored resonant voltage following the zero crossing event, the primary winding pre-magnetized via controlled flow of current through a second auxiliary winding magnetically coupled to the primary winding, the controlled flow of current through the second auxiliary winding occurring during deactivation of the first switch to an OPEN state.
Claim 13; prior art fails to disclose or suggest, inter alia, an apparatus comprising: control a flow of current through the primary winding to produce an output voltage at the secondary winding; control magnetization of the primary winding with respect to a detected a zero crossing event associated with the monitored resonant voltage; and wherein the controller is further operative to control the flow of current through the primary winding at a valley magnitude of the  monitored resonant voltage following the zero crossing event.
Claims 15-19; prior art fails to disclose or suggest, inter alia, a method comprising: controlling a flow of current through the primary winding to produce an output voltage at the secondary winding; and controlling a flow of current through the auxiliary winding controlling magnetization of the primary winding with respect in response to a detected zero crossing event associated with the monitored resonant voltage, the control of the flow of current through the auxiliary winding controlling magnetization of the primary winding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/Primary Examiner, Art Unit 2896                             5/11/2022